Case: 21-50572      Document: 00516546383         Page: 1    Date Filed: 11/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                   No. 21-50572                          November 15, 2022
                                                                            Lyle W. Cayce
                                                                                 Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Chesley Nunley,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 6:20-CR-159-1


   Before Higginbotham, Southwick, and Higginson, Circuit
   Judges.
   Stephen A. Higginson, Circuit Judge:*
          Chesley Nunley pleaded guilty to possessing visual depictions of
   sexual activities by minors in violation of 18 U.S.C. § 2252A(a)(5)(B). He was
   sentenced to 135 months, the bottom of the guidelines range, followed by
   supervised release for the remainder of his life. Nunley timely appeals several


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50572          Document: 00516546383           Page: 2      Date Filed: 11/15/2022




                                         No. 21-50572


   conditions of his supervised release. We have jurisdiction under 18 U.S.C. §
   3742 and 28 U.S.C. § 1291. For the reasons given below, we VACATE
   Nunley’s special conditions of supervised release and REMAND for limited
   resentencing on those conditions.
           Nunley challenges special conditions of his supervised release which,
   as orally pronounced, state that he
           will not possess or be in any residence where there is a
           computer, and I don’t care how that’s defined, whether it’s a
           phone, a laptop, an iPad, a computer. If it is able to transmit or
           receive images, the Defendant will not be permitted to have
           anything that’s electronic in his house.
                   In fact, I’m going to go that broad. The Defendant will
           not be allowed to have anything that is electronic in the
           residence that he’s in, whether it’s a television, anything that
           could show visual pictures. He will have—he will never access
           the Internet while he is on supervised release, which, again, is
           for life.1
           Because he did not object to these conditions below, we review for
   plain error. See United States v. Dean, 940 F.3d 888, 890-91 (5th Cir. 2019).


           1
             Relatedly, Nunley objects to the following standard condition of his supervised
   release: “If the probation officer determines that the defendant poses a risk to another
   person (including an organization), the probation officer may require the defendant to
   notify the person about the risk and the defendant shall comply with that instruction. The
   probation officer may contact the person and confirm that the defendant has notified the
   person about the risk.” He argues this condition “impermissibly delegates judicial
   authority to the probation officer,” but the Government correctly responds that Nunley’s
   argument is foreclosed by United States v. Mejia-Banegas, 32 F.4th 450, 451-52 (5th Cir.
   2022), in which this court rejected the same argument regarding the same condition,
   concluding there was “no error, plain or otherwise,” because the condition “does not
   impermissibly delegate the court’s judicial authority to the probation officer.”




                                               2
Case: 21-50572      Document: 00516546383           Page: 3    Date Filed: 11/15/2022




                                     No. 21-50572


   To establish plain error, Nunley must show an error that was clear or obvious
   and that affects his substantial rights. See Puckett v. United States, 556 U.S.
   129, 135 (2009). If he makes such a showing, this court has the discretion to
   correct the error, “which ought to be exercised only if the error ‘seriously
   affect[s] the fairness, integrity or public reputation of judicial proceedings.’”
   Id. (alteration in original) (quoting United States v. Olano, 507 U.S. 725, 736
   (1993)).
          Conditions of supervised release “cannot involve a greater
   deprivation of liberty than is reasonably necessary to achieve” the statutory
   goals of 18 U.S.C. § 3583(d)(2). United States v. Paul, 274 F.3d 155, 165 (5th
   Cir. 2001). Nunley argues that lifetime bans on computers, electronics and
   the Internet involve a greater deprivation than necessary, and their
   imposition was plain error, relying on our decision in United States v. Duke,
   788 F.3d 392, 399 (5th Cir. 2015).
          In Duke, we “addressed whether absolute bans” on computer and
   Internet access, “imposed for the rest of a defendant’s life, are permissible
   conditions” of supervised release. “We conclude[d] that they are not.” Id.
   We found that “the ubiquity and importance of the Internet to the modern
   world makes an unconditional ban unreasonable,” and that an “absolute
   computer and Internet ban would completely preclude [the defendant] from
   meaningfully participating in modern society for the rest of his life.” Id. at
   400; see also United States v. Sealed Juvenile, 781 F.3d 747, 756 (5th Cir. 2015)
   (“[A]ccess to computers and the Internet is essential to functioning in
   today’s society.”). Such bans, we held in Duke, cannot satisfy the
   requirement that conditions “be narrowly tailored to avoid imposing a
   greater deprivation than reasonably necessary” because “an unconditional,
   lifetime ban is the antithesis of a narrowly tailored sanction.” Duke, 788 F.3d.
   at 399 (quotation omitted).




                                          3
Case: 21-50572      Document: 00516546383           Page: 4    Date Filed: 11/15/2022




                                     No. 21-50572


          Although our review in Duke was for abuse of discretion, we noted
   favorably the Third Circuit’s decision in United States v. Heckman, 592 F.3d
   400, 409 (3d Cir. 2010), for the proposition that “the unconditional, lifetime
   ban imposed . . . is so broad and insufficiently tailored as to constitute ‘plain
   error.’” Duke, 788 F.3d at 399.
          In turn, in United States v. Scott, 821 F.3d 562, 571 (5th Cir. 2016), we
   held that it was plain error for a district judge to impose a lifetime computer
   ban in the context of child pornography possession, reasoning that, in light of
   Duke, such conditions “are clearly erroneous.”
          The Government argues that Duke and Scott still leave open the
   possibility that lifetime computer and Internet bans could, in certain cases,
   albeit none cited by the Government, involve no greater deprivation of liberty
   than is reasonably necessary under 18 U.S.C. § 3583(d)(2). “Here,” it
   claims, “Nunley’s history and characteristics and the nature and
   circumstances of the offense” make this such an exceptional case,
   highlighting that (1) decades ago, Nunley’s military training made him
   familiar with how computer files are encrypted and with the difficulties of
   searching computers; (2) Nunley told investigators he has a “child
   pornography addiction”; and, most concerning, (3) Nunley sexually abused
   his children and his grandchildren, and though he was never charged for
   these acts, they are described in his presentence report, which he does not
   contest.
          Whether these facts distinguish our controlling precedent in Duke and
   Scott presents a difficult question. This is especially so when we would also
   assess whether the modifiable nature of supervised release conditions
   implicates whether error at imposition still “seriously affect[s] the fairness,
   integrity or public reputation of judicial proceedings.” Puckett v. United
   States, 556 U.S. 129, 135 (2009) (quoting United States v. Olano, 507 U.S. 725,




                                          4
Case: 21-50572         Document: 00516546383              Page: 5       Date Filed: 11/15/2022




                                          No. 21-50572


   736 (1993)). Compare United States v. Prieto, 801 F.3d 547, 554 (5th Cir. 2015)
   (explaining the modifiable nature of supervised release conditions “weighs
   heavily in our consideration of the fourth prong” because such a condition
   “works a less significant deprivation of liberty than one which cannot be
   altered” (internal quotation marks and citation omitted)), with United States
   v. Bree, 927 F.3d 856, 862 (5th Cir. 2019) (explaining that defendants’ ability
   to modify a special condition of supervised release “is only one factor
   considered as we determine whether to exercise our discretion” (internal
   quotation marks and citation omitted)).
           We pretermit answering this difficult question, however, because we
   perceive a more basic error. The district court explicitly said it would not
   define one prohibited item that triggers Nunley’s lifetime bans—“a
   computer”—and appears to have said Nunley cannot “be in any residence”
   where there is a computer. Moreover, the district court stated Nunley may
   not live in a residence with any “electronic . . . that could show visual
   pictures.” It is improbable that the district court intended to ban Nunley
   from any residence with a “smart appliance,” or from living in a home with
   doorbell home-security video transmissions. But if it did, we do not know
   why; and if it did not, we cannot discern the scope of these conditions.2



           2
              In Nunley’s written judgment, both the “computer” condition and the
   “electronic” condition were defined even more broadly, to the point of preventing Nunley
   from ever using a computer, even outside the home, and from living in a residence with any
   electronics. (The electronics condition states, “There shall be no electronics allowed in the
   home.”) Because “the terms of the oral pronouncement control,” United States v. Madrid,
   978 F.3d 201, 207 (5th Cir. 2020), our analysis focuses on the terms as orally pronounced;
   however, we take note of the written conditions when considering the unclarity of Nunley’s
   supervised release conditions. See United States v. Garza, 448 F.3d 294, 302 (5th Cir. 2006)
   (“[W]hen there is a conflict between a written sentence and an oral pronouncement, the
   oral pronouncement controls. However, if there is an ambiguity between the two
   sentences, the entire record must be examined to determine the district court’s true intent.
   In the case before us, there is an ambiguity in the oral pronouncement itself, and we cannot




                                                5
Case: 21-50572       Document: 00516546383             Page: 6      Date Filed: 11/15/2022




                                        No. 21-50572


           “The sentencing court has an obligation to express its sentences in
   clear terms to reveal with fair certainty its intent.” United States v. Patrick
   Petroleum Corp. of Michigan, 703 F.2d 94, 98 (5th Cir. 1982); accord United
   States v. Taylor, 973 F.3d 414, 421 (5th Cir. 2020) (“Criminal sentences must
   reveal with fair certainty the intent of the court.”); see also United States v.
   Guagliardo, 278 F.3d 868, 872 (9th Cir. 2002) (“A probationer . . . has a
   separate due process right to conditions of supervised release that are
   sufficiently clear to inform him of what conduct will result in his being
   returned to prison.”). Where this obligation has not been met, it may be “in
   the interest of judicial economy and fairness to all concerned parties that we
   remand for clarification of the sentence.” Patrick Petroleum Corp. of Michigan,
   703 F.2d at 98; accord United States v. Juarez, 812 F.3d 432, 437 (5th Cir.
   2016) (finding a sentence was “unclear or ambiguous” and therefore
   “vacat[ing] and remand[ing] for clarification in the interest of judicial
   economy and fairness to all concerned parties”); United States v. Garcia–
   Ortiz, 310 F.3d 792, 795 (5th Cir. 2002) (“In light of the ambiguity in the
   record, the best course is to remand the case for reconsideration of the
   sentence.”). Given the difficulties of the issues this case raises and our lack
   of clarity about the intended scope of the orally pronounced conditions, set
   against our binding precedent in Duke and Scott, we hold that a remand for
   clarification is the best course of action.
           Accordingly, Nunley’s special conditions of supervised release are
   VACATED and the case is REMANDED to the district court for limited
   resentencing on the special conditions of supervised release. We encourage
   the district court to clearly delineate the scope of any re-imposed restrictions




   ascertain the district court's true intent from an examination of the record.” (internal
   quotation marks and citations omitted)).




                                              6
Case: 21-50572     Document: 00516546383          Page: 7   Date Filed: 11/15/2022




                                   No. 21-50572


   on computers, electronics, and the Internet, and to the extent their scope is
   in tension with Duke, to more clearly explain why Duke must here give way.




                                         7